Name: Council Regulation (EC) No 2433/2001 of 6 December 2001 amending Regulation (EEC) No 2658/87 as regards suspension on an autonomous basis of the common customs tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  EU finance
 Date Published: nan

 Avis juridique important|32001R2433Council Regulation (EC) No 2433/2001 of 6 December 2001 amending Regulation (EEC) No 2658/87 as regards suspension on an autonomous basis of the common customs tariff duties on certain industrial products Official Journal L 329 , 14/12/2001 P. 0004 - 0005Council Regulation (EC) No 2433/2001of 6 December 2001amending Regulation (EEC) No 2658/87 as regards suspension on an autonomous basis of the common customs tariff duties on certain industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1) established a nomenclature of goods, hereafter referred to as "the Combined Nomenclature".(2) Gel preparations designed to be used in human or veterinary medicine as a lubricant for parts of the body for surgical operations or physical examinations or as a coupling agent between the body and medical instruments are classifiable, until 31 December 2001, under code 3824 of the Harmonised System and as such subject to a customs duty of 6,5 %. Such products will be classifiable, from 1 January 2002, in Chapter 30 of the Combined Nomenclature, following the entry into force of the amendments to the nomenclature appended as an annex to the International Convention on the Harmonised Commodity Description and Coding System and accepted pursuant to the Recommendation of 25 June 1999. As an outcome of the Uruguay Round negotiations on pharmaceutical products, Chapter 30 of the Combined Nomenclature is free of customs duties. The Contracting Parties to the Agreement on trade in pharmaceutical products have reached an understanding according to which they will provide, on an autonomous basis, duty free treatment for these gel preparations. It is in the interest of the Community autonomously to extend this exemption from customs duties to these products.(3) Unwrought lead for refining, containing 0,02 % or more by weight of silver ("bullion lead") falling within CN code 7801 99 10 is subject to a duty rate of "free" provided that certain conditions laid down in Commission Regulation (EEC) No 2454/93 of 2 July 1993, laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(2) are met. The Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92(3) has determined that "bullion lead" containing by weight antimony as the principal other element is classified within CN code 7801 91 00 resulting in the application of a duty rate of 2,5 %. It is in the commercial interest of the Community to provide, under the same conditions, the tariff treatment envisaged under CN code 7801 99 10 for both types of "bullion lead".(4) The Contracting Parties to the Agreement on trade in civil aircraft have reached an understanding according to which they will provide, on an autonomous basis, duty free treatment for aircraft ground maintenance simulators falling within CN code 9023 00 80.(5) Having regard to the economic importance of this Regulation, the grounds of urgency should be invoked that are provided for in point 1.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Community, the European Coal and Steel Community and the European Atomic Energy Community.(6) The measures provided for in this Regulation should be accompanied by end-use provisions if necessary. Regulation (EEC) No 2658/87 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex I, Part Two (Schedule of Customs Duties) to Regulation (EEC) No 2658/87 is hereby amended as follows:1. In Chapter 30, footnote 1 shall be inserted in column 3 for CN code 3006 70 00, and the following footnote text shall be inserted at the bottom of the page: "(1) Customs duty autonomously suspended for an indefinite period."2. In Chapter 78:- Footnote 1 shall be inserted in column 3 for CN code 7801 91 00 and the following footnote text shall be inserted at the bottom of the page: "(1) Customs duty autonomously suspended, for an indefinite period, for lead for refining, containing 0,02 % or more by weight of silver (bullion lead) (TARIC code 7801 91 00 10 ).Entry under this subheading is subject to conditions laid down in the relevant Community provisions [see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) and subsequent amendments]."- Current footnote 1 becomes footnote 2;3. In Chapter 90:- Footnote 1 shall be inserted in column 3 for CN code 9023 00 80 and the following footnote text shall be inserted at the bottom of the page: "(1) Customs duty autonomously suspended, for an indefinite period, for 'aircraft ground maintenance simulators, for civil use' (TARIC code 9023 00 80 10 ).Entry under this subheading is subject to conditions laid down in the relevant Community provisions [see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) and subsequent amendments]."- Current footnote 1 becomes footnote 2.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 December 2001.For the CouncilThe PresidentR. Daems(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2031/2001 (OJ L 279, 23.10.2001, p. 1).(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 993/2001 (OJ L 141, 28.5.2001, p. 1).(3) OJ L 302, 19.10.1992, p.1. Regulation as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council (OJ L 311, 12.12.2000, p. 17).